Citation Nr: 0429680	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than December 11, 
2000, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private therapist


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION


The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A transcript of the personal hearing conducted at the RO is 
associated with the case file.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD as of December 
11, 2000.  This is the day the veteran's claim was received.

2.  There is no evidence of record that the veteran filed a 
claim for entitlement to service connection for PTSD within 
one year of his release from active service or otherwise 
prior to December 11, 2000, and the veteran does not assert 
that there was an earlier claim.

3.  The effective date of the grant of service connection for 
PTSD is fixed in accordance with applicable law and 
regulation.


CONCLUSION OF LAW

The requirements for an effective date earlier than December 
11, 2000, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in March 2001, the RO provided the veteran 
the requisite VCAA notice.  The veteran was granted the 
benefit for which he applied, and the current issue before 
the Board is the evaluation of his PTSD disorder.  In light 
of the fact that the RO issued the veteran the requisite VCAA 
notice upon receipt of his claim, the RO is not required to 
send another VCAA notice concerning the additional issue of 
the evaluation of his disorder.  See Opinion of The General 
Counsel (VAOPGCPREC) 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. § 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  Nonetheless, in a letter dated in January 
2004, the RO provided the veteran another VCAA notice, 
wherein the RO informed the veteran that, to support his 
claim for an earlier effective date, he should submit 
evidence that he filed a claim or was otherwise entitled to 
benefits for PTSD prior to the date assigned.  The Board 
notes that the effective date-specific notice letter was 
almost two years after his appeal of the effective date 
assigned.  The Board finds that, in light of the General 
Counsel Opinion and the basis of the veteran's claim for an 
earlier effective date, he was not prejudiced thereby, as the 
posture of his appeal essentially is one of law.  Thus, the 
Board finds that the veteran received all notice due him 
under the VCAA.  38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 
8-2003; see also Huston v. Principi, 17 Vet. App. 195 (2003).

Factual background.

As noted, the veteran filed his claim in December 2000.  The 
October 2001 rating decision granted service connection with 
an evaluation of 50 percent, effective December 11, 2000.  
The November 2003 rating decision increased the veteran's 
evaluation to 100 percent, effective January 1, 2003. 

A July 1967 service medical record (SMR) entry reflects that, 
after 10 months in the field, the veteran was manifesting 
symptoms of combat fatigue.  The January 1968 Report of 
Medical Examination for Release From Active Service reflects 
that the psychiatric area was not rated.  The veteran was 
released from active service on January 18, 1968.

In his statements in support of his appeal and testimony at 
the RO hearing, the veteran related that the effective date 
for his benefits should be retroactive to 1967, the date that 
combat fatigue is noted in his SMR, for the following 
reasons: he did not file a claim prior to December 2000 
because he did not know that he could file for benefits from 
VA; no one ever told him he could file for service 
connection; and, veterans were not even aware of PTSD and its 
impact on veterans and their families.  The veteran's 
therapist testified and asserted at the hearing that the 
impact of the veteran's PTSD symptoms precluded him from 
seeking help.  Specifically, the veteran was in denial and, 
as a matter of pride, he wanted to work and support his 
family.  In light of the fact that the veteran's symptoms 
were having an impact when he was released from active 
service, the veteran's therapist asserts that the date 
assigned for his benefits should be retroactive to 1967.



Analysis.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).  With regard to 
a claim of entitlement to service connection, the effective 
date of an award of benefits will be the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service.  Otherwise, the effective date will 
be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2004).

There is no dispute as to the date the veteran's claim for 
service connection for PTSD was received.  It is December 11, 
2000.  This salient fact notwithstanding, the veteran and his 
therapist ardently argue that the effective date should be 
the date his SMR reflects notation of symptoms of combat 
fatigue.  The Board notes the veteran's combat service and 
its early impact on him, but the Board is constrained to 
follow the applicable law and regulations.  Therefore, 
December 11, 2000, is the earliest effective date to which 
the veteran is entitled, and that is the date assigned.  

It is noted that while he was on active duty that entry was 
entered.  There is no basis, however, for these records to 
form the basis of an informal claim of service connection.  
Thus, there is no basis to use this entry as the basis of a 
claim.  The existence of a disorder, whether related to 
service or not, does not eliminate the need for a claim for 
benefits, or some indication of an intent to file such claim.  
In this case, there is no pertinent showing until December 
2000.  As such, there is no basis for an earlier effective 
date as a matter of law.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against an earlier effective date for 
service connection.  38 C.F.R. § 3.303 (2003).  Therefore, 
there is no basis on which to grant the veteran the benefit 
he seeks on the basis of benefit of the doubt.  The veteran's 
effective date for service connection for PTSD has been fixed 
in accordance with the applicable law.


ORDER

Entitlement to an effective date earlier than December 11, 
2000, for service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



